Citation Nr: 0620926	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-35 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
July 1945.  He died in January 2003.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for the cause 
of the veteran's death.

The appellant and her daughter testified before the 
undersigned Veterans Law Judge at the Board in Washington, 
D.C. in June 2005.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits and applies to this remand.

The Board notes that during the appellant's June 2005 Board 
hearing, she testified that the veteran had received medical 
treatment from the Brick, New Jersey VA outpatient clinic and 
the Delray Beach, Florida VA outpatient clinic.  In addition, 
she testified that the veteran was admitted to the Community 
Hospital in Toms River, New Jersey approximately in December 
2002.  Finally, she stated that the veteran was then 
transferred to a nursing home where he later died.  Review of 
the claims folder reveals that these medical records are not 
associated with the claims folder.  Therefore, the Board 
finds that the RO should request that the veteran submit 
signed release forms for the private medical records, obtain 
the VA and private medical records, and associate those 
medical records with the claims folder.

The Board also notes that in June 2003, a VA physician 
rendered an opinion that it was not at least as likely as not 
that the veteran's service connected anxiety disorder 
contributed to his death from coronary artery disease and 
hypertension.  However, the VA physician did not give a 
rationale or medical basis for his opinion.  In addition, the 
February 2003 opinion from the veteran's private physician, 
J. G., M.D., stating that the veteran's anxiety caused him to 
have the two heart attacks was also not supported by 
rationale and no medical basis was given for that opinion.  
Therefore, the Board finds that after review of the veteran's 
entire claims folder a VA opinion as to whether the veteran's 
service-connected anxiety was the principle cause or was the 
contributory cause of the veteran's death from a physician 
specializing in cardiology is necessary. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the claim.  As this question 
is involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the appellant that an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish an effective 
date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the 
service connection for the cause of death 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the appellant 
and obtain from her the names and 
addresses of all medical care providers, 
VA or non-VA, which treated the veteran 
for his anxiety or cardiac disabilities 
prior to his death, which have not 
previously been associated with the 
claims folder.  The RO should 
specifically request that the appellant 
submit release forms for Community 
Hospital in Toms River, New Jersey, and 
the nursing home to which the veteran was 
transferred prior to his death.  In 
addition, the RO should obtain the 
veteran's medical records from the Brick, 
New Jersey VA clinic and the Delray 
Beach, Florida VA outpatient clinic.  
After the appellant has signed the 
appropriate releases, the private records 
should be obtained and associated with 
the claims folders.  VA treatment records 
should be obtained regardless of release 
forms received.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the appellant, a notation 
to that effect should be inserted in the 
file.  The appellant and her 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

3.  Once all available evidence pursuant 
to the above development has been 
obtained and associated with the claims 
folder, the RO is to obtain a VA medical 
opinion.  The claims folder must be made 
available to the physician specializing 
in cardiology for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the physician's report.  The physician is 
to indicate whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's service-
connected anxiety caused or substantially 
or materially contributed to cause the 
veteran's death.  The physician must 
provide a clear explanation for each 
finding and opinion expressed.  

4.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the appellant and her representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, all applicable laws and 
regulations, and the reasons for the 
decision.  She and her representative 
should then be afforded an applicable 
time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

